Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into on November 4, 2019,
by and between Spero Therapeutics, Inc., a Delaware corporation, with its
principal place of business being 675 Massachusetts Ave, Cambridge, MA 02139
(the “Company”), and Danforth Advisors, LLC, a Massachusetts limited liability
corporation, with its principal place of business being 91 Middle Road,
Southborough, MA 01772 (“Danforth”). The Company and Danforth are herein
sometimes referred to individually as a “Party” and collectively as the
“Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
identifying, developing and commercializing novel treatments for multi-drug
resistant (MDR) bacterial infections;

 

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy;

 

WHEREAS, Danforth is currently providing consulting services to the Company, and
the Company desires to expand the scope of such services following the departure
of the Company’s Chief Financial Officer to include the Consultant (as defined
in Exhibit A) serving as the Company’s Interim Chief Financial Officer,
principal financial officer and principal accounting officer; and

 

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
"Services"); and

 

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

1.

Services of Consultant.  Danforth will assist the Company with matters relating
to the Services, effective as of November 8, 2019 (the “Effective Date”).  The
Services are more fully described in Exhibit A attached hereto.  Danforth and
the Company will review the Services on a monthly basis to prioritize and
implement the tasks listed on Exhibit A.

1

--------------------------------------------------------------------------------

 

2.

Compensation for Services.  In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee more fully described in Exhibit A (the “Consulting
Fee”).  Danforth shall, on a monthly basis invoice the Company for Services
rendered, and such invoice will be paid upon thirty (30) days of receipt.
Danforth reserves the right to an annual increase in consultant rates of up to
4%, effective January 1 of each year; the foregoing notwithstanding, Danforth
agrees that it will not increase consultant rates during 2020. Upon termination
of this Agreement pursuant to Section 3, no compensation or benefits of any kind
as described in this Section 2 shall be payable or issuable to Danforth after
the effective date of such termination  In addition, the Company will reimburse
Danforth for reasonable out-of-pocket business expenses as outlined in Exhibit A
upon submission by Danforth of supporting documentation reasonably acceptable to
the Company.

 

All Danforth invoices and billing matters should be addressed to:

 

Company Accounts Payable Contact:  invoices@sperotherapeutics.coupahost.com

 

All Company payments and billing inquiries should be addressed to:

 

Danforth Accounting:

Betsy Sherr

 

 

bsherr@danforthadvisors.com

 

 

(508) 277-0031

 

 

Danforth Advisors

 

 

PO Box 335

 

 

Southborough, MA 01772

 

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue until such time as either party has given notice of
termination pursuant to this paragraph 3 (the “Term”). This Agreement may be
terminated by either Party hereto: (a) with Cause (as defined below),
immediately upon notification by the Company to Danforth of the Company’s intent
to terminate this Agreement; or (b) without cause upon thirty (30) days prior
written notice to the other Party. For purposes of this Section 3, “Cause” shall
include: (i) a breach of the terms of this Agreement which is not cured within
fifteen (15) days of written notice of such default or (ii) the commission of
any act of fraud, embezzlement or deliberate disregard of a rule or policy of
the Company.  

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required by the Company.      

 

5.

Place of Performance.  Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree.  Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of any Confidential Information (as defined
below).  

 

2

 

--------------------------------------------------------------------------------

 

6.

Compliance with Policies and Guidelines.  Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.

Confidential Information.  Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered to be confidential information (collectively the “Confidential
Information”).  Danforth acknowledges that the Confidential Information or any
part thereof is the exclusive property of the Company and shall not be disclosed
to any third party without first obtaining the written consent of the
Company.  Danforth further agrees to take all practical steps to ensure that the
Confidential Information, and any part thereof, shall not be disclosed or issued
to its affiliates, agents or employees, except on like terms of
confidentiality.  The above provisions of confidentiality shall apply for a
period of five (5) years.  

8.

Intellectual Property.  Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, improvements, know‑how,
designs, developments, apparatus, techniques, methods, and formulae that
Danforth conceives, makes, develops or improves as a result of performing the
Services, whether or not reduced to practice and whether or not patentable,
alone or in conjunction with any other party and whether or not at the request
or upon the suggestion of the Company (all of the foregoing being hereinafter
collectively referred to as the “Inventions”), shall be the sole and exclusive
property of the Company.  Danforth hereby agrees in consideration of the
Company’s agreement to engage Danforth and pay compensation for the Services
rendered to the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged that Danforth shall
not, without the prior written consent of the Company, directly or indirectly,
consult for, or become an employee of, any company which conducts business in
the Field of Interest anywhere in the world.  As used herein, the term “Field of
Interest” shall mean the research, development, manufacture and/or sale of the
products resulting from the Company’s technology. The limitations on competition
contained in this Section 8 shall continue during the time that Danforth
performs any Services for the Company, and for a period of three (3) months
following the termination of any such Services that Danforth performs for the
Company.  If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 8 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable.  Except as expressly provided herein, nothing in this Agreement
shall preclude Danforth from consulting for or being employed by any other
person or entity.  

3

 

--------------------------------------------------------------------------------

 

9.

Non Solicitation. All personnel representing Danforth are employees or
contracted agents of Danforth. Accordingly, they are not retainable as employees
or contractors by the Company and the Company hereby agrees not to solicit, hire
or retain their services for so long as they are employees or contracted agents
of Danforth and for one (1) year thereafter.  Should the Company violate this
restriction, it agrees to pay Danforth liquidated damages equal to thirty
percent (30%) of the employee’s starting annual base salary for each Danforth
contracted agent hired by the Company in violation of this Agreement, plus
Danforth’s reasonable attorneys’ fees and costs incurred in enforcing this
agreement should the Company fail or refuse to pay the liquidated damages amount
in full within thirty (30) days following its violation.

10.

Placement Services. In the event that Danforth refers a potential employee to
the Company and that individual is hired, Danforth shall receive a fee equal to
twenty percent (20%) of the employee’s starting annual base salary.  This fee is
due and owing whether an individual is hired, directly or indirectly on a
permanent basis, as a result of Danforth’s efforts within one (1) year of the
date applicant(s) are submitted to the Company. Such payment is due within
thirty (30) days of the employee’s start date.

 

11.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an "as is" basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof.  Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place.  The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services.  Because the Services do
not constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

12.

Indemnification.  Each Party hereto agrees to indemnify and hold the other Party
hereto, its directors, officers, agents and employees harmless against any claim
based upon circumstances alleged to be inconsistent with such representations
and/or warranties contained in this Agreement. Further, the Company shall
indemnify and hold harmless Danforth and any of its employees or subcontractors
against any claims, losses, damages or liabilities (or actions in respect
thereof) that arise out of or are based on the Services performed hereunder,
except for any such claims, losses, damages or liabilities arising out of the
gross negligence or willful misconduct of Danforth or any of its subcontractors.
Danforth agrees to indemnify Company for claims, damages, and other costs
arising out of Danforth’s and Danforth’s employees’ and consultants’ willful
misconduct or negligent performance or actions under this Agreement. The Company
will endeavor to add Consultant and any applicable subcontractor to its director
and officer liability policy as additional insureds.  

 

4

 

--------------------------------------------------------------------------------

 

13.

Independent Contractor; No Conflict.  Danforth is not, nor shall Danforth be
deemed to be at any time during the term of this Agreement, an employee of the
Company, and therefore Danforth shall not be entitled to any benefits provided
by the Company to its employees, if applicable.  Danforth’s status and
relationship with the Company shall be that of an independent contractor and
consultant.  Danforth shall not state or imply, directly or indirectly, that
Danforth is empowered to bind the Company without the Company's prior written
consent.  Nothing herein shall create, expressly or by implication, a
partnership, joint venture or other association between the parties.  Danforth
will be solely responsible for payment of all federal, state and local taxes and
contributions imposed or required on income, and for all unemployment insurance,
social security contributions and other charges and taxes arising from this
Agreement and the use of any of Danforth’s employees or subcontractors to
perform services under this Agreement. Danforth hereby represents and warrants
that (i) Danforth has no commitments or obligations inconsistent or conflicting
with this Agreement; and (ii) the performance by Danforth of the Services within
the Field of Interest do not as of the Effective Date and shall not at any time
terming the Term conflict with, breach or violate any covenants or agreements
regarding, or otherwise overlap, any field in which Danforth is currently
otherwise performing services to any third party.

14.

Records.  Upon termination of Danforth’s relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

15.

Notices.  Any notice under this Agreement shall be in writing (except in the
case of verbal communications, emails and teleconferences updating either Party
as to the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile.  Notices under this Agreement shall be sent
to the following representatives of the Parties:

If to the Company:

Name:

 

Ankit Mahadevia

 

Title:

 

CEO

 

Address:

 

675 Mass Ave, Cambridge, MA 02139

 

Phone:

 

(857) 242-1600

 

E-mail:

 

ankit@sperotherapeutics.com

 

CC:

 

Attention: Legal Department

 

 

5

 

--------------------------------------------------------------------------------

 

If to Danforth:

 

Name:

 

Gregg Beloff

 

Title:

 

Managing Director

 

Address:

 

91 Middle Road

 

 

 

Southborough, MA 01772

 

Phone:

 

(617) 686-7679

 

E-mail:

 

gbeloff@danforthadvisors.com

 

 

16.

Assignment and Successors.  This Agreement may not be assigned by a Party
without the consent of the other which consent shall not be unreasonably
withheld, except that each Party may assign this Agreement and the rights,
obligations and interests of such Party, in whole or in part, to any of its
Affiliates, to any purchaser of all or substantially all of its assets or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation.

17.

Debarment. Danforth represents and warrants that it has not been nor is
currently: (1) debarred by the United States Food and Drug Administration
(“FDA”), or subject to any similar sanction of the European Medicines Agency
(“EMA”) or other applicable authority, or (2) the subject of an FDA
investigation or proceeding of debarment, or the subject of any similar
investigation or proceeding by the EMA or other applicable authority.  Further,
Danforth hereby represents and warrants that it shall not employ or use any
individual or entity that has been or is currently so debarred or subject to
such investigation or proceeding of debarment in performing the
Services.  Danforth will immediately notify Company if it, or any individual or
entity it employs in performing the Services becomes debarred or subject to an
investigating or proceeding of debarment.

18.

Force Majeure.  Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of either Party.  In the
event of such force majeure, the Party affected thereby shall use reasonable
efforts to cure or overcome the same and resume performance of its obligations
hereunder.

19.

Headings.  The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

20.

Integration; Severability.  This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same.  If any provision
of this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

21.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice of law
principles.  The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

22.

Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one
agreement.

6

 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC

 

SPERO THERAPEUTICS, INC.

By:

/s/ Stephen DiPalma

 

By:

/s/ Ankit Mahadevia

Print Name: 

Stephen DiPalma

 

Print Name: 

Ankit Mahadevia

Title:

        Managing Director

 

Title:

        CEO

Date:

November 4, 2019

 

Date:

November 4, 2019

 

7

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Description of Services and Schedule of Fees

 

Danforth will perform mutually agreed to finance and accounting functions (the
“Services”) which are necessary to support the management and operations of the
Company, certain of which are set forth below.

 

Senior Advisor/Interim CFO Services

 

•

Function as the Company’s interim CFO, addressing those activities normally
associated with the CFO position, including with limitation:

 

-

Oversee the Company’s finance and accounting functions

 

-

Participate in financing activities, including capital raises, as requested

 

-

Participate in longer-term strategic planning process, as requested, including
financial support for business development and licensing opportunities

 

-

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

-

Compliance with SEC filing and other regulatory requirements; Manage related
systems; Preparation and review of periodic SEC filings

 

-

Certification of SEC filings as principal financial officer and principal
accounting officer

 

-

Leadership in investor relations activities (including participation in earnings
calls, press releases, meetings with the investor community, maintaining banking
relationships)Stock option plan management

 

Interim CFO Services – Stephen DiPalma (“Consultant”) - $400/hr.

 

The Company will reimburse Consultant for daily parking expenses. Consultant
shall obtain advance authorization from the Company’s CEO for any other travel
for which Consultant intends to seek reimbursement.

8

 